Title: To George Washington from William Livingston, 13 January 1778
From: Livingston, William
To: Washington, George

 

Sir
Morris Town [N.J.] 13th Jany 177[8]

Upon frequent Complaints that Capt. Kennedy’s Residence at his Farm was injurious to the State, & occasioned great Clamours from the People in This Neighbourhood, the Council ordered his Attendance on the Board—they at the same time desired a Gentleman near the Spot, to procure what Affidavits he could respecting Captn Kennedy’s Conduct—He sent us by return of the Express three Affidavits with Copies of which I take the Liberty of troubling you; Capt. Kennedy denies the Accusations sworne against him, & refers to a Parole he signed to your Excellency in this Town. The Board would therefore be glad to know the Nature of that Parole (of which he has no Copy) & whether you consider him as a Prisoner of War, since Your Excellency has taken Paroles from persons professedly Subjects of this State & not pretending to any Connextions with Britain, meerly to prevent their being detrimental to this State as disaffected Subjects—If he is considered as a Prisoner we suppose him exchangeable & in the mean time it would probably be best to have him removed at a greater Distance from the Enemy’s Lines—If his Parole was taken only to prevent mischief & in Aid of the magestrate whose Authority was then very inadequate to suppress Disaffection we shall consider him as altogether within the Civil Line—I have the Honor to be With great Respect your Excellys Most Hum: Servt

Wil: Livingston


P.S. I am sorry that Troup has been suffered to return to the Enemy after being so clearly convicted of being a Spy. I have this moment received Intelligence that a party is engaged to way-lay me between this place & my house, of which I have reason to think Troup is at the bottom.

